Case 9:18-cv-80176-BB Document 134-2 Entered on FLSD Docket 03/29/2019 Page 1 of 6




                          Exhibit 2
    Case 9:18-cv-80176-BB Document 134-2 Entered on FLSD Docket 03/29/2019 Page 2 of 6




From: Gary Soulier <gary.soulier@unitedlex.com>
Sent: Thursday, March 28, 2019 3:44 AM
To: Kyle Roche
Cc: Adam Johnson; Malory Pfeifer
Subject: RE: Production Delivery Notice ‐ DEF_PROD005

Kyle,

I was able to complete all but two of the searches, which were the lines that request us to limit to Ira’s search history on
his devices. To accomplish this, I will need some assistance, which I will request first thing in the morning. Attached are
the following search term reports:

            1.   Ira’s Email
            2.   Ira’s Edocs
            3.   Dave’s Email
            4.   Dave’s Edocs
            5.   Ira’s Email – beginning April 2013
            6.   Ira’s Edocs – beginning April 2013

Please let us know if you need anything further.

Regards,

Gary Soulier
Project Manager

UnitedLex
Los Angeles, CA
M +1 626 376 6258

Looking Ahead: I will be Out of the Office, and travelling, March 29 – April 7.

From: Kyle Roche <kroche@bsfllp.com>
Sent: Wednesday, March 27, 2019 3:34 PM
To: Gary Soulier <gary.soulier@unitedlex.com>
Cc: Adam Johnson <adam.johnson@unitedlex.com>; Malory Pfeifer <malory.pfeifer@unitedlex.com>
Subject: Re: Production Delivery Notice ‐ DEF_PROD005

Thank you Gary.

Attached is the Defendant's final search term sheet. Can you please run these terms before tomorrow
morning? Note, there are some certain instructions on date and data limiters for some of the terms. We
would want the results broken down in the following manner: (1) ira's devices; (2) ira's emails; (3) dave's
devices; and (4) dave's emails.

                                                             1
    Case 9:18-cv-80176-BB Document 134-2 Entered on FLSD Docket 03/29/2019 Page 3 of 6


For the search terms that are made up of long OR strings, can you please break them up into smaller
searches?

Please confirm we can have these results before tomorrow at 10:00 a.m. EST.

Thanks,

Kyle Roche
Associate


BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com

From: Gary Soulier <gary.soulier@unitedlex.com>
Sent: Wednesday, March 27, 2019 6:06:21 PM
To: Kyle Roche
Cc: Adam Johnson; Malory Pfeifer
Subject: RE: Production Delivery Notice ‐ DEF_PROD005

Hi Kyle,

The following productions from defendant have been loaded to the workspace.

DEF_PROD005: 1,756 docs / 9,230 pages

DEF_PROD006: 317 docs / 896 pages




                                                        2
       Case 9:18-cv-80176-BB Document 134-2 Entered on FLSD Docket 03/29/2019 Page 4 of 6




Please let us know if you need anything further.

Regards,

Gary Soulier
Project Manager

UnitedLex
Los Angeles, CA
M +1 626 376 6258

Looking Ahead: I will be Out of the Office, and travelling, March 29 – April 7.

From: Kyle Roche <kroche@bsfllp.com>
Sent: Tuesday, March 26, 2019 12:15 PM
To: Gary Soulier <gary.soulier@unitedlex.com>
Cc: Adam Johnson <adam.johnson@unitedlex.com>; Malory Pfeifer <malory.pfeifer@unitedlex.com>
Subject: Fw: Production Delivery Notice ‐ DEF_PROD005

All,

See below for Defendant's latest production. Please upload to Relativity.

Kyle Roche
Associate



                                                             3
   Case 9:18-cv-80176-BB Document 134-2 Entered on FLSD Docket 03/29/2019 Page 5 of 6

BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(t) +1 914-749-8324
(m) +1 716-348-6003
kroche@bsfllp.com
www.bsfllp.com



From: Grogan, Eliot <egrogan@alixpartners.com>
Sent: Tuesday, March 26, 2019 2:57 PM
To: Kyle Roche; Velvel (Devin) Freedman; Nathalie Bermond
Cc: Bevel‐ED
Subject: Production Delivery Notice ‐ DEF_PROD005

Kyle, Devin, and Nathalie,

We have uploaded a new production volume (DEF_PROD006) to our FTP site for you to download. The
password for the delivered zip file is below. Please let us know if there are any questions or issues accessing
this production delivery.

Production Zip file password: uxFaQhTuF9WXDzW9


 Production Volume:     DEF_PROD006
 Production BegDoc:     DEF_00022355
 Production EndDoc:     DEF_00023250
 No. of Documents:      317
 No. of Pages:          896
 No. of Confidential    43
 No. of Natives:        317
 No. of Redactions:     0
 No. of Privilege:      0




Thank you,
Eliot

Eliot Grogan
Senior Vice President

AlixPartners
2099 Pennsylvania Ave NW Suite 300, Washington 20006
D +1 (202) 756-9048 M +1 (202) 320-8311
egrogan@alixpartners.com
alixpartners.com | linkedIn | twitter | facebook



Confidential: This electronic message and all contents contain information from the firm of AlixPartners, LLP
and its affiliates which may be confidential or otherwise protected from disclosure. The information is
intended to be for the addressee only. If you are not the addressee, any disclosure, copy, distribution or use of
                                                        4
     Case 9:18-cv-80176-BB Document 134-2 Entered on FLSD Docket 03/29/2019 Page 6 of 6

the contents of this message is prohibited. If you have received this electronic message in error, please notify
us immediately at +1 (248) 358‐4420 and destroy the original message and all copies.


The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain information
that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If the reader of this
electronic message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are hereby notified that any
dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is waived. If you have received this communication in
error, please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1
08201831BSF]




                                                                                   5
